internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl br2-plr-167255-01 date date in re legend parent subsidiary foreign subsidiaries market segment software continent dear ty and later this replies to your letter on behalf of parent dated date in which you requested a ruling on the definition of united_states_property under sec_956 of the internal_revenue_code as it relates to computer programs under sec_1_861-18 of the income_tax regulations the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination parent a publicly traded u s_corporation is a market segment supply service and technology company subsidiary a u s_corporation and a wholly-owned subsidiary of parent is a market segment information_technology company parent is a leading wholesale_distributor of various market segment products and supplies and is also a leading provider of various market segment services subsidiary provides various market segment software solutions as well as various services to market segment organizations parent and subsidiary engage in their business operations both in the cc intl br2-plr-167255-01 united_states and in numerous countries throughout the world various wholly-owned foreign subsidiaries of subsidiary own software that is protected by copyright laws in the united_states and foreign countries foreign subsidiaries produce the software in various locations in continent foreign subsidiaries sell the software usually on disks to customers in the united_states and in numerous foreign countries with title to the software passing in the country of production some purchasers of the software use the software in the united_states foreign subsidiaries do not own any inventory of software in the united_states and the software master disks are stored at production facilities outside the united_states to guard against the unauthorized use and distribution of the software under federal copyright law and local law the software sales are made under agreements that provide for a license of the software purchasers of the software however do not receive any of the following rights the right to make copies of the software for purposes of distribution to the public by sale or other transfer of ownership or by rental lease or lending the right to prepare derivative computer programs based upon the software the right to make a public performance of the software or the right to publicly display the software all benefits_and_burdens_of_ownership of the software are transferred to the purchasers of the software foreign subsidiaries are controlled_foreign_corporations cfcs and subsidiary is a united_states_shareholder thereof sec_951 provides that every person who is a united_states_shareholder of a cfc and who owns stock in such corporation on the last day of the cfc’s taxable_year must include certain items in gross_income under sec_951 one of such items is the amount determined under sec_956 with respect to the shareholder for the year the sec_956 amount is determined in part based on the u s shareholder’s pro_rata share of the average amounts of united_states_property held by the cfc as of the close of each quarter of the taxable_year sec_956 generally defines united_states_property as tangible_property located in the united_states stock of a domestic_corporation an obligation of a united_states_person or any right to the use in the united_states of i a patent or copyright ii an invention model or design whether or not patented iii a secret formula or process or iv any other similar_property right which is acquired or developed by the controlled_foreign_corporation for use in the united_states the two types of united_states_property that may be relevant here are tangible_property located in the united_states described in sec_956 and the right to the use in the united_states of a copyright which is acquired or developed by the controlled_foreign_corporation for use in the united_states described in sec_956 sec_1_861-18 of the regulations provides rules for classifying transactions relating to computer programs under certain provisions of the internal_revenue_code including subchapter_n of chapter in which sec_956 is contained cc intl br2-plr-167255-01 sec_1_861-18 generally requires that transactions relating to computer programs be treated as being solely within one of four categories i a transfer of a copyright right in the computer_program ii a transfer of a copy of the computer_program a copyrighted_article iii the provision of services for the development or modification of the computer_program or iv the provision of know-how relating to computer programming techniques under sec_1_861-18 a transfer of a computer_program is classified as the transfer of a copyright right if as a result of the transaction a person acquires any one or more of the rights described in sec_1_861-18 through iv those rights are i the right to make copies of the computer_program for purposes of distribution to the public by sale or other transfer of ownership or by rental lease or lending ii the right to prepare derivative computer programs based upon the copyrighted computer_program iii the right to make a public performance of the computer_program or iv the right to publicly display the computer_program under sec_1_861-18 when a transfer is classified as a transfer of a copyright right the transaction is further classified as either a sale or a license of such right a transaction is a sale if taking into account all facts and circumstances there has been a transfer of all substantial rights in the copyright a transaction that does not constitute a sale because not all substantial rights were transferred is classified as a license if a computer_program is transferred but none of the rights listed in sec_1 c are acquired and the transaction involves no more than a de_minimis provision of services or know-how the transfer of the computer_program is treated solely as a transfer of a copyrighted_article under sec_1_861-18 under sec_1 f when a transfer is classified as a transfer of a copyrighted_article the transaction is further classified as either a sale or a lease of the article a transaction is a sale if taking into account all facts and circumstances the benefits_and_burdens_of_ownership have been transferred a transaction that does not constitute a sale because insufficient benefits and burdens have been transferred is classified as a lease under sec_1_861-18 neither the form adopted by the parties to a transaction nor the classification of the transaction under copyright law is determinative therefore for example a transaction that is characterized by the parties as a license can be treated as a sale of a copyrighted_article if there is a transfer of a computer_program on a single disk for a one-time payment with restrictions on transfer and reverse engineering see sec_1_861-18 example the purchasers of the software do not receive any of the rights enumerated in sec_1_861-18 therefore under sec_1_861-18 the transfers of software by foreign subsidiaries constitute transfers of tangible_property namely copyrighted articles and not copyright_rights in addition foreign subsidiaries do not own any inventory of software in the united_states the production of the software takes place in continent title to the software passes in continent and the master disks to the cc intl br2-plr-167255-01 software are physically located outside the united_states based on the facts presented and representations made by the taxpayer we conclude that the software does not constitute a right to the use in the united_states of a copyright within the meaning of sec_956 we also conclude that to the extent the transfers of the software by the foreign subsidiaries are treated as sales pursuant to sec_1_861-18 the software does not constitute tangible_property located in the united_states within the meaning of sec_956 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is to be attached to any return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely valerie mark lippe senior technical reviewer branch office of the associate chief_counsel international cc
